Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 30, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
To the extent that defendant is claiming a constitutional speedy trial violation and impairment of the integrity of the Grand Jury proceedings, such claims are unpreserved and unsupported by the record presently before this Court. Review of defendant’s remaining claims is foreclosed by his guilty plea (People v Taylor, 65 NY2d 1). Concur—Sullivan, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.